UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

JEFFREY S. JACKSON,

                                   Plaintiff,                   5:19-CV-1326
                                                                (GTS/TWD)
v.

STF SERVICES CORP.; BLOOMBERG L.P.;
THE BUREAU OF NATIONAL AFFAIRS, INC.;
and MICHAEL BLOOMBERG,

                           Defendants.
__________________________________________

GLENN T. SUDDABY, Chief United States District Judge

                                       BAR ORDER

       On December 23, 2019, in this pro se employment civil rights action filed by

Jeffrey S. Jackson (“Plaintiff”) against STF Services Corp., Bloomberg L.P., the Bureau

of National Affairs, Inc., and Michael Bloomberg (“Defendants”), the Court issued a Text

Order that, inter alia, directed Plaintiff to show cause, within fourteen (14) days of the

date of the Text Order, as to why the Court should not issue an Order barring Plaintiff

from filing pro se any future motions or documents in this action without first obtaining

leave of the Court. (Dkt. No. 63.) Plaintiff has not attempted to show such cause, and

the deadline by which to do so has expired. (See generally Docket Sheet.)

       After carefully considering the matter, the Court finds that Plaintiff should be so

barred, pursuant to 28 U.S.C. § 1651(a) and the Court's inherent authority to control

and manage its own docket so as to prevent abuse in its proceedings, for the reasons

stated in the Court’s Text Order of December 23, 2019. (Dkt. No. 63.) To those

reasons, the Court adds only that, rather than attempt to show the cause required by
the Court’s Text Order, Plaintiff has continued his vexatious conduct, filing six more

“notices of motion” that improperly lacked either a supporting memorandum of law or

supporting affidavit (Dkt. Nos. 64, 65, 66, 67, 68, 70), filing a statement of material facts

that omitted any record citations in violation of Local Rule 7.1 (Dkt. No. 67, at 3-12),

continuing to ignore the Court's directive to provide to the Court summonses for

issuance by the Court (compare Dkt. No. 68 at 2 and Dkt. No. 69 with Dkt. Nos. 21, 29,

41, 60 and 63), and continuing to file motions that he knows (or reasonably should

know) to be without cause given the Court's prior rulings (compare Dkt. Nos. 68 and 70

with Dkt. No. 63; compare Dkt. No. 66 with Dkt. Nos. 24, 28, 42, 43, 48, 58 and 63).

       Because of Plaintiff’s inability to prosecute this action pro se, Defendant Bureau

of National Affairs’ pending motion to dismiss (Dkt. No. 51) is denied without prejudice

as moot, Plaintiff’s Amended Complaint (Dkt. No. 27) is sua sponte dismissed without

prejudice under Fed. R. Civ. P. 41(b) for failure to prosecute and/or comply with Orders

of this Court, and this action shall be closed. This action shall be reopened only upon

the filing of a notice of appearance by counsel for Plaintiff (or an Order of this Court

granting Plaintiff leave to proceed pro se).

       ACCORDINGLY, it is

       ORDERED that Plaintiff is hereby BARRED from filing pro se any future motions

or documents in this action without first obtaining leave of the Court, pursuant to 28

U.S.C. § 1651(a) and the Court's inherent authority to control and manage its own

docket so as to prevent abuse in its proceedings; and it is further

       ORDERED that Defendant Bureau of National Affairs’ motion to dismiss (Dkt.



                                               2
No. 51) is DENIED without prejudice as moot; and it is further

         ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 27) is sua sponte

DISMISSED without prejudice under Fed. R. Civ. P. 41(b) for failure to prosecute

and/or comply with Orders of this Court; and it is further

         ORDERED that the Clerk of the Court shall CLOSE this action, and reopen it

only upon the filing of a notice of appearance by counsel for Plaintiff (or an Order of the

Court granting Plaintiff leave to proceed pro se); and it is further

         CERTIFIED pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Bar

Order would not be taken in good faith; and it is further

         ORDERED that the Clerk shall serve a copy of this Bar Order on Plaintiff by

certified mail.

Dated:            January 8, 2020
                  Syracuse, New York




                                              3
